NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30015

                Plaintiff-Appellee,             D.C. No. 3:14-cr-00110-SI

 v.
                                                MEMORANDUM*
CHARLES DOUGLAS MIGUEL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Charles Douglas Miguel appeals from the district court’s judgment and

challenges his guilty-plea conviction and the 120-month sentence imposed for

violations of the Mann Act, in violation of 18 U.S.C. § 2421, and for tampering

with a witness, in violation of 18 U.S.C. §§ 2 and 1512(b)(1). We dismiss.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Miguel argues that the district court erred by failing to inquire into the

voluntariness of his guilty plea when, during Miguel’s allocution at the sentencing

hearing, he requested a lower sentence than was stipulated to in his plea agreement.

The government contends that this appeal is barred by a valid appeal waiver. We

review de novo whether a defendant has waived his right to appeal. See United

States v. Harris, 628 F.3d 1203, 1205 (9th Cir. 2011). The terms of the appeal

waiver in Miguel’s plea agreement unambiguously encompass this appeal. See id.

at 1205-06. Contrary to Miguel’s contention, the record reflects that he waived his

appellate rights knowingly and voluntarily, see United States v. Watson, 582 F.3d
974, 986-87 (9th Cir. 2009), and that his guilty plea was knowing and voluntary,

United States v. Kaczynski, 239 F.3d 1108, 1114-15 (9th Cir. 2001). Moreover,

the record belies Miguel’s contention that the district court advised him that he had

the right to appeal. See United States v. Arias-Espinosa, 704 F.3d 616, 619 (9th

Cir. 2012) (district court does not negate the written waiver of the right to appeal

by stating that defendant “may have a right to appeal”). Accordingly, we dismiss

pursuant to the valid waiver. See Harris, 628 F.3d at 1207.

      DISMISSED.




                                          2                                        16-30015